COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                             NOS. 2-09-028-CR
                                  2-09-029-CR


JOHNNY GOMEZ                                                    APPELLANT

                                       V.

THE STATE OF TEXAS                                                   STATE

                                   ------------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant Johnny Gomez waived a jury and entered open pleas of guilt to

one count of aggravated robbery and one count of robbery, both enhanced with

repeat offender allegations to which appellant pled true.   He appeals his

convictions and twenty-five year sentences on each charge. We affirm.




     1
          See Tex. R. App. P. 47.4.
       Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, the appeals are frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. 386 U.S. 738, 87 S. Ct. 1396 (1967). Appellant filed a pro

se brief, alleging ineffective assistance by trial counsel. The State declined to

file a brief.

       Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeals are frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record in each case. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth

1995, no pet.). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed the records in each case, counsel’s brief, and

appellant’s pro se brief. We agree with counsel that these appeals are wholly

frivolous and without merit; we find nothing in the record that might arguably

support the appeals. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.

Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex.

                                        2
Crim. App. 2006). Accordingly, we grant counsel’s motion to withdraw and

affirm the trial court’s judgments.




                                            PER CURIAM

PANEL: LIVINGSTON, J.; CAYCE, C.J.; and GARDNER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 3, 2009




                                      3